NOTE1 This order is nonprecedential.
United States Court of Appeals
for the FederaI Circuit
JOSE W. LINARES-ROSADO,
Petitioner,
V.
PATRICK R. DONAHOE, POSTMASTER GENERAL,
UNITED STATES POSTAL SERVICE,
Responden.t.
2011-3055
Petition for review of an order of the United States
Postal Service EEO Investigative Services Office in case
no. 4A-006-0098-08.
Before LOURIE, GAJARSA, and LINN, Circuit Judges.
PER CUR1AM.
0 R D E R
Upon review of this recently docketed petition for re-
view, the court determines whether it must be dismissed
Jose W. Linares-Rosado filed a complaint with the
United States Posta1 Service EEO Investigative Services
Ofiice. On November 24, 2010, an EEO Services Analyst
entered an order dismissing the complaint as untimely
The order informed Linares-Rosado that he could either

LINARES-ROSADO V. USPS 2
E1e an appeal with the Equa1 En1p1oyment Opportunity
Com1nission or file a civil action in a United States Dis-
trict Court. Instead, Linares-Rosado filed a petition for
review asserting without support that this court had
jurisdiction to review the EEO Services Ana1yst's order.
This court is a court of limited jurisdiction and does
not have jurisdiction to review the order. 28 U.S.C. §
1295. Thus, we dismiss the petition for lack of jurisdic-
tion.
Accordingly,
IT ls ORDERED THA'1‘:
(1) The petition is dismissed Any pending motions
are moot.
(2) The revised official caption is reflected above.
FoR THE CoURT
FEB 14 wl /3/Jan H0rba1y
Date J an Horba1y
Clerk
cc: Jose W. Linares-Rosado
Katy M. Barte1ma, Esq. |:"_Eb
U.S. COURT 0F APPEALS FU
38 THE FEDERAL C!RCUiT
FEB,1`4 2011
.|AN HORBALY
CLEH(